                                        I




Arent Fox                                                                                             Arent Fox LLP / Attorneys at Law
                                                                         Boston/ L~s Angele; rNew York/ San Francisco/ Washington, DC


                                                 ! t'~I >L SD~Y
                                                      DOCUME:t\'T
                                                      ELECTRONICALLYFILE:D.
   · January 10, 2020                                 DOC #: _ _~..--1----.L+~:::....             Glenn Colton
                                                      DATE ffiED: -:---¥.-++-µL.....:11£--_       Partner
                                                                                                  212.484.3972 DIRECT
    VIAECF                                                                                        212.484.3990 FAX
                                                                                                  glenn.colton@arentfox.com
    Honorable Jed S. Rakoff
    United States District Court Judge
    Southern District of New York
    500 Pearl Street, Courtroom 14B
    New York, NY 10007-1312

             Re:      United States v. Millul, I 8-CR-579


    Dear Judge Rakoff:

    I write on behalf of defendant, Jeremy Millul, in the above-referenced matter to respectfully
    request that the Court order Pre-Trial Services to.release Mr. Millul's passport to his wife Jessica
    Millul. Mr. Millul is currently serving his sentence of incarceration imposed in the above-cited
    case. AUSA Andrew Thomas has informed us that the Government does not object to this
    request.

                                                                        Respectfully submitted,

                                            \
                                                                       Isl Glenn C. Colton
                                                                           Glenn C. Colton




     cc: Counsel of Record (via ECF)

     So Ordered:



             ¥~USDJ
     Dated: _      _;;_J.---1-l_;..C~}f:J=--=Q'---_


Smart In
Your World                                              1301 Avenue of the Americas, 42nd Floor/ New York, NY 10019-6040 I arentfox.com
